*1332After argument,
THE COURT
decided, that from the time of filing a petition in bankruptcy, the petitioner is by law deemed a bankrupt, and the property mentioned in his schedule, if not secufed by previous lien, belonged to his creditors generally, and could not be legally seized upon execution by any one of them; that, if it remained in possession of the petitioner, it was in trust for his creditors; and that after the decree in bankruptcy their rights related back to the time of filing the petition; and that it would be the duty of the assignee in bankruptcy to demand such property, or to sue for it or its value, as circumstances might require. Unless, therefore, it was proved that the application for the benefit of the bankrupt act was not bona fide made, an injunction would be directed to issue to prevent the sale of property mentioned in the execution, until further order, with permission to the respondents to move to have it dissolved in case the petition is not prosecuted, or in ease a decree in bankruptcy should not be granted.